Appellant brings before us under certificate of the clerk the entries relating to appellant's case made by the presiding judge upon his trial docket. One of these entries shows that at the time appellant's motion for new trial was overruled and notice of appeal given the court also allowed sixty days for filing bills of exception. That part of the order granting the sixty days was not carried into the court minutes. Appellant asks us to consider the "docket entry" in order to permit a review of his bills. We regret exceedingly that we can not do so. It was announced many years ago — and has been frequently reiterated — that orders of the court made during term time must be carried into the minutes of the court before such orders become a part of the record and may properly be incorporated in a transcript of the court proceedings. The entries upon the trial docket may in proper cases furnish a basis for the trial judge to order a correction of the minutes, but as long as they stand as trial docket entries only they furnish this court no basis for action. Any other holding would upturn the orderly method of preserving proceedings of courts of record and in bringing cases therefrom to the appellate courts for review. Long v. State, 3 Tex. Cr. App. 321; Lenox v. State, 55 Tex.Crim. R., 116 S.W. 816; Oldfield v. State,61 Tex. Crim. 585; 135 S.W. 566; Seusberry v. State, 32 Tex. Crim. 439,162 S.W. 849; Bullington v. State, 78 Tex.Crim. R.,180 S.W. 679.
The motion for rehearing is overruled.
Overruled. *Page 240